DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 2015/0056273), as evidenced by Veterinary Surgical Centers, https://web.archive.org/web/20180817020059/https://www.vscvets.com/surgery/surgery-procedures/total-ear-canal-ablation-teca (published online 8/17/2018).
Liao discloses an external type microbubble ultrasound contrast agent may employ a medium, either aqueous or a gel form, and contain microbubbles of a specific particle size and at a specific concentration. The material of the microbubbles may be albumin, liposomes, polymers, copolymers or mixtures of the aforementioned material or a combination of those above. The material of the microbubbles may also include pentose and/or hexose. A method for preparing an external type microbubbles ultrasound contrast agent of topical uses is also provided. The microbubble ultrasound contrast agent may have microbubbles with different particle sizes by adjusting the percentage of the medium and the material of the microbubbles the mixed solution and followed by the same ultrasonic oscillating steps which oscillating the mixed solution for about 100 to about 140 seconds. The external type microbubble ultrasound contrast agent may be applied in conjunction with the application of mechanical oscillation waves. Through a series of swelling and shrinking processes induced by the oscillation energy of the mechanical oscillation waves, the microbubbles burst or destructed and the generated energy and shock waves lead to minor damages of cells or tissues, which further strengthen the absorption of applied chemicals or small molecules, also the microbubbles with different particle sizes may lead to different penetration depth for the applied chemicals or small molecules. The commonly used energy source of the mechanical oscillation waves may be a source of an optical energy or acoustic energy, such as an ultrasound source or a laser source. The external type microbubble ultrasound contrast agent of the present invention, suitable for applying onto a local region of the body surface of the living body, may be used in combination with the mechanical wave(s) generated by the mechanical oscillating energy source to cause the microbubbles in the external type microbubble ultrasound contrast agent bursting to produce energy and shock waves. The energy and the shock waves from microbubble bursting cause minor and reversible damages on the contact area of the skin surface or mucous membrane, thereby increasing the percutaneous absorption of chemicals or small molecules. The microbubble ultrasound contrast agent may be widely used in medical or beauty fields, to help strengthen the absorption of painkillers after surgery or the absorption of beauty care ingredients (paragraph 0006).
The microbubble contrast agent can enhance the delivery of the chemical and promote the absorption of the drug or small molecules (paragraph 0103).
The preparation of the microbubble contrast agent is set forth in paragraphs 0062+, including providing an isotonic saline solution comprising microbubbles, (Component A, the microbble liquid); a drug or other chemical to be delivered (Component B) and Component B is used a diluent to dilute Component A 2-1000 times and the composition obtained after dilution is applied to the surface of the body.
The concentration of the particles is preferably 2x106 – 2x108 particles/ml (paragraph 0066).
The size of the microbubbles is 0.5 to 3.7 micrometers (paragraph 0059).  
The material of the microbubbles is albumin, liposomes, polymers, etc. (paragraph 0059).
The external use microbubble contrast agent of the present invention may be used in the ear treatments. The microbubble contrast agent of this invention is mixed with the dye and/or one or more medical ingredients and administrated to the inner ear of guinea pigs. The administration of the mixtures may be conducted in different ways to test the delivery efficiency of the dye or the ingredient (paragraph 0099).
The animals used in the test are 60 guinea pigs with the normal Preyer's reflex to the sound(s) and are divided into three groups with the following experimental conditions: (1) the tympanic bullae of 24 guinea pigs are filled with the microbubble ultrasound contrast agent mixed the dye indicator and applied with the ultrasound (paragraph 0101).
Sonoporation Gene Transfection System (ST2000V, NepaGene, Japan), with a probe size of 6 mm and the waveform of square waves. In the experiments, the ultrasound is operated at a frequency of 1 MHz, a duty cycle of 50%, energy of 3 W/cm.sup.2, is applied for 1 minute. In the experiments, the probe is placed on the body surface facing the round window membrane with a distance of 5 mm (paragraph 0102).
FIG. 12 shows the results of the delivery efficiency using different administration approaches of the microbubble contrast agent in the inner ear treatment experiments.
Compared to the control group of delivering the dye or drug into the inner ear through the diffusion effect, the experimental results indicate that the ultrasound used together with the microbubble ultrasound contrast agent can enhance the drug delivery efficiency.  In addition, in order to deliver gentamycin into the inner ear, the microbubbles ultrasound contrast agent of this invention is used along with the application of the ultrasound. By using such approach, the concentration of gentamycin delivered into the cochlear tissues is significantly higher than that of the control group without applying the ultrasound. Hence it is confirmed that the microbubble contrast agent can enhance the delivery of the chemical and promote the absorption of the drug or small molecules.
FIGS. 13A-13F show the delivery results of the green dye indicator entering into the round window membrane cells of the inner ear under different administration approaches. FIGS. 13A-136C show the delivery results of the experimental groups using the ultrasound microbubble contrast agent mixed with the green dye indicator and operated with the ultrasound. FIGS. 13D-13F show the delivery results of the control groups using the ultrasound microbubble contrast agent mixed with the green dye indicator but without applying the ultrasound (through the diffusion effect). Compared the results of little or no green dye entering into the round window membrane cells in FIGS. 13D-136F, the results of FIGS. 13A-13C show much more green dyes entering into the round window membrane cells (paragraph 0103).
FIGS. 13A-13F show the delivery results of the green dye indicator entering into the round window membrane cells of the inner ear under different administration approaches. FIGS. 13A-136C show the delivery results of the experimental groups using the ultrasound microbubble contrast agent mixed with the green dye indicator and operated with the ultrasound (paragraph 0104).
Accordingly, Liao meets the instant claim limitations of providing a microbubble, drug and mixing.  The composition is applied to the tympanic bullae and mechanical oscillation is applied, allowing the drug to penetrate the round window membrane in the inner ear (the composition is delivered to the inner ear upon entering the round window membrane).  
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102.  However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.  For example, "to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  See MPEP 2131.01.
Veterinary Surgical Center discloses that the ear is comprised of inner, middle and external portions.  The inner ear is responsible for balance and the connection of sound waves to the brain.  The middle ear contains the tympanic bulla and ear drum.
In the instant case, Veterinary Surgical Center is included to show that Liao’s application of the microbubble composition to the tympanic bullae encompasses the middle ear cavity, as claimed.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618